DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1–13 is/are pending.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1–13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 17 December 2021 on Robert G Crouch (Reg. No. 34,806).

The application has been amended as follows: 
IN THE CLAIMS:
1. A method of manufacturing a lithium battery, said method comprising:
a cathode current collector to support said cathode active material layer;
(b) providing an anode active material layer and an anode current collector to support said anode active material layer; and
(c) providing an electrolyte in contact with the anode active material layer and the cathode active material layer and a separator electrically separating an anode and a cathode;
wherein the operation of providing the cathode active material layer includes providing multiple particulates of a cathode active material,
wherein at least one of said particulates is composed of one or a plurality of cathode active material particles being fully embraced or encapsulated by a layer of an elastic polymer having a recoverable tensile elastic strain from 2% to 200%, a lithium ion conductivity no less than 10-6 S/cm at room temperature, and a thickness from 0.5 nm to 10 μm, and
wherein said elastic polymer contains an ultrahigh molecular weight polymer having a molecular weight from 0.5 × 106 to 9 × 106 grams/mole dispersed in a solvent is selected from 1,3-dioxolane (DOL), 1,2-dimethoxyethane (DME), tetraethylene glycol dimethylether (TEGDME), poly(ethylene glycol) dimethyl ether (PEGDME), diethylene glycol dibutyl ether (DEGDBE), 2-ethoxyethyl ether (EEE), sulfone, sulfolane, ethylene carbonate (EC), propylene carbonate (PC), dimethyl carbonate (DMC), methylethyl carbonate (MEC), diethyl carbonate (DEC), ethyl propionate, methyl propionate, γ -butyrolactone (γ-BL), acetonitrile (AN), ethyl acetate (EA), propyl formate (PF), methyl formate (MF), toluene, xylene, methyl acetate (MA), fluoroethylene carbonate (FEC), vinylene carbonate (VC), allyl ethyl carbonate (AEC), a hydrofluoroether, an ionic liquid solvent, and combinations thereof;
combination thereof.

3. The method of claim 1,
wherein the lithium ion conductivity of said elastic polymer ranges from 1 × [[10-5]]10-5 S/cm to 2 × [[10-2]]10-2 S/cm.

5. The method of claim 1,
wherein said ultrahigh molecular weight polymer is selected from polyacrylonitrile, polyethylene oxide, polypropylene oxide, polyethylene glycol, polyvinyl alcohol, polyacrylamide, poly(methyl methacrylate), poly(methyl ether acrylate), a copolymer thereof, a sulfonated derivative thereof, a chemical derivative thereof, or a combination thereof, wherein the recoverable tensile strain of said elastic polymer ranges from 5% to 100%.

8. The method of claim 6,
wherein said lithium ion-conducting material is dispersed in said elastic polymer and is selected from lithium perchlorate (LiClO4), lithium hexafluorophosphate (LiPF6), lithium borofluoride (LiBF4), lithium hexafluoroarsenide (LiAsF6), lithium trifluoro-methanesulfonate (LiCF3SO3), bis-trifluoromethyl sulfonylimide lithium (LiN(CF3SO2)2), lithium bis(oxalato)borate (LiBOB), lithium oxalyldifluoroborate (LiBF2C2O4), lithium nitrate (LiNO3), [[, ]]lithium bisperfluoro-ethylsulfonylimide (LiBETI), lithium 

Allowable Subject Matter
Claim(s) 1–13 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Singh et al. (US 2014/0154572 A1, hereinafter Singh).
Singh discloses a method of manufacturing a lithium battery (300, [0032]), said method comprising providing a cathode active material layer (310) and a cathode current collector (340) to support said cathode active material layer (310, [0032]); providing an anode active material layer (360) and an anode current collector to support said anode active material layer (360, [0032]); and providing an electrolyte (350) in contact with the anode active material layer (360) and the cathode active material layer (310) and a separator electrically separating the anode active material layer (360) and the cathode active material layer (310, [0033]); wherein the operation of providing the cathode active material layer (310) includes providing multiple particulates of a cathode active material (320, [0032]), wherein at least one of said particulates (320) is composed of one or a plurality of cathode active material particles (120) being fully embraced or encapsulated by a layer of an elastic polymer (140, [0023]), said elastic polymer having a thickness from 0.5 nm to 10 μm (see thickness, [0022]); wherein said ultrahigh molecular weight polymer contains an electrically conductive material dispersed therein (see blend, [0027]); wherein said electrically conducting material is selected from an electron-
Singh does not disclose, teach, or suggest the following distinguishing feature(s):
A method of manufacturing a lithium battery, said method comprising providing one or a plurality of cathode active material particles fully embraced or encapsulated by a layer of an elastic polymer having a recoverable tensile elastic strain from 2% to 200%, and a lithium ion conductivity no less than 10-6 S/cm at room temperature, wherein said elastic polymer contains an ultrahigh molecular weight polymer having a molecular weight from 0.5 × 106 to 9 × 106 grams/mole dispersed in a solvent is selected from 1,3-dioxolane (DOL), 1,2-dimethoxyethane (DME), tetraethylene glycol dimethylether (TEGDME), poly(ethylene glycol) dimethyl ether (PEGDME), diethylene glycol dibutyl ether (DEGDBE), 2-ethoxyethyl ether (EEE), sulfone, sulfolane, ethylene carbonate (EC), propylene carbonate (PC), dimethyl carbonate (DMC), methylethyl carbonate (MEC), diethyl carbonate (DEC), ethyl propionate, methyl propionate, γ-butyrolactone (γ-BL), acetonitrile (AN), ethyl acetate (EA), propyl formate (PF), methyl formate (MF), toluene, xylene, methyl acetate (MA), fluoroethylene carbonate (FEC), vinylene carbonate (VC), allyl ethyl carbonate (AEC), a hydrofluoroether, an ionic liquid solvent, and combinations thereof
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725